DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election of Group I (Claims 1-10 and 18) in the reply filed on March 4, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 5 is objected to because of the following informalities: 
The recitation “…n5 is and integer of 1 to 5…” (line 15) should recite “…n5 is an integer of 1 to 5…”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 6-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR20160052323A), cited in the Information Disclosure Statement filed .
Regarding Claim 1, Choi et al. teaches a lithium battery including a lithium electrode as a negative electrode (Para. [0151]) wherein the electrode layer is a lithium metal (Para. [0021-22]) (i.e. a lithium metal anode comprising a lithium metal layer) coated on a current collector (Para. [0023]) wherein a lithium metal thickness is 40 micrometers (i.e. a lithium metal thin film layer inside the thickness range of the instant claim) (Para. [0177]) and a protective layer (i.e. coating layer) disposed on the surface of the electrode layer (i.e. disposed on a surface of the lithium metal thin film) (Para. [0030]) wherein the protective layer (i.e. coating layer) comprises Formula D: 
    PNG
    media_image1.png
    61
    75
    media_image1.png
    Greyscale
 , wherein X comprises functional groups such as –COOLi, -OLi, and R can be a substituted hydrocarbon group with nitrogen (Para. [0034-0038]) (i.e. a Li-N-C-H-O compound). 
Choi et al. does not explicitly teach a Li-N-C-H-O compound, it would have been obvious 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used a hydrogen carbon group with at least one nitrogen (as R), and a –OLi group (as X) in Formula D (i.e. a Li-N-C-H-O group) as one of ordinary skill in the art would have understood that selecting these groups is a predictable variation of Formula D, used to form the protective layer (Para. [0034-0038]). 
Regarding Claim 3, Choi et al. teaches all of the elements of the current invention in claim 1 as explained above.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used a hydrogen carbon group with at least one nitrogen (as R), and a –OLi group (as X) in Formula D (i.e. a Li-N-C-H-O group) as one of ordinary skill in the art would have understood that selecting these groups is a predictable variation of Formula D, used to form the protective layer (Para. [0034-0038]). 
Regarding Claim 6, Choi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. further teaches the thickness of the protective layer (i.e. coating layer) is 0.01 to 50 micrometers (Para. [0031]) (overlapping with the claimed range). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 7, Choi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. teaches the thickness of the protective layer (i.e. coating layer) is 0.01 to 50 micrometers (10 nm to 50 micrometers) (Para. [0031]) (overlapping with the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 18, Choi et al. teaches all of the elements of the lithium metal anode in claim 1 as explained above.
Choi et al. further teaches a lithium battery including a lithium electrode as a negative electrode (Para. [0151]) wherein the electrode layer is a lithium metal (Para. [0021-22]) (i.e. a lithium metal anode comprising a lithium metal layer) and the lithium battery may is preferably a secondary battery (Para. [0152]), comprising a positive electrode (i.e. cathode) (Para. [0153]), and electrolyte (Para. [0183]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR20160052323A) as applied to claim 1 above, and further in view of Choi et al. (KR100413796B1), cited in the Information Disclosure Statement filed 7/8/2019. The English machine translation of Choi et al. is attached and is referenced below.
Regarding Claim 2, Choi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. does not teach LiF in the coating layer.
However, Cho et al. teaches a lithium battery metal anode (Para. [0009]) comprising a current collector having a rolled lithium metal with a thickness of 30 micrometers (i.e. lithium metal thin film layer) (Para. [0011], [0055]) and a passivation layer (i.e. coating layer) is formed on a surface of a lithium metal anode and comprises LiF (Para. [0009], [0024]).
 the coating layer of Choi et al. to incorporate the teaching of LiF in the coating layer of Cho et al., as the fluorine-containing film (i.e. coating layer) as it suppresses dendrite formation on the anode surface, and provides improved interfacial stability, energy density and cycle characteristics (Para. [0009]).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR20160052323A) as applied to claim 1 above, and further in view of Dai et al. (US2016/0141598), cited in the Information Disclosure Statement filed 12/6/2019.
Regarding Claims 4 and 5, Choi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. does not teach the Li-N-C-H-O compound of Formula 1 (or Formulas 1-1, 1-2) and also does not teach Formula 2 (or Formulas 2-1, 2-2) of the instant claims. 
However, Dai et al. teaches the formation of a solid electrolyte interface (SEI) layer (i.e. a coating layer) on a negative lithium electrode (Para. [0064]) (i.e. a lithium metal anode) with a current collector (Fig. 1, #20 and Para. [0034]) , wherein the SEI layer is formed by first preparing an electrolyte with 1,2-dimethoxyethane , LiTFSI and lithium nitrate (Example 3), wherein a discharge cycle causes the SEI layer (i.e. coating to form) (Para. [0085-0087]). The procedures regarding forming the SEI layer (coating layer) are so similar to that of the instant specification (pg. 43, Example 1) that it would be expected that the ionic compounds in the instant claims would be expected to be present in the coating layer.  
 Choi et al. to incorporate the teaching of Dai et al., as the coating layer formed by the method of Dai et al. as the SEI layer (i.e. coating layer) formed provides a layer contributes to good cycling of the battery, and the organic-based coating would provide more flexibility when compared to other rigid electrode coating layers (Para. [0071]). 
As the procedures regarding forming the SEI layer (coating layer) are so similar to that of the instant specification, it would be expected that structure of the ionic compounds in the instant claims would be present in the coating layer.  If it is shown that such ionic compounds are not present, then any differences regarding the ionic compounds present would be small and obvious. In the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities”, see MPEP 2144.09(I).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR20160052323A) as applied to claim 1 above, and further in view of Cui et al. (US 2016/0013462).
Regarding Claims 8, Choi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. teaches dendrite formation or growth on the electrode layer (i.e. lithium metal anode) is inhibited by the protective layer (Para. [0018], lines 125-129) 

However, Cui et al. teaches a lithium anode layer wherein deposited lithium deposited on a copper substrate (i.e. a current collector) wherein the lithium metal is columnar and contains no long filaments or dendrites. (Para. [0020], [0076] and Fig. 11c, wherein the lithium layer appears to be extending upward from the current collector and appears to have a substantially flat surface microstructure, on the bottom surface for example).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of having no dendrite in the lithium metal thin film layer and the lithium thin film layer having a columnar structure extending upward from the current collector as dendrite formation leads to low Coulombic efficiency, short cycle life safety, and safety concerns. Thus, incorporating the improved feature of no dendrite in the lithium metal layer (and the structure of the lithium metal) can show high Coulombic efficiency in anodes (Para. [0039]). As the general teachings of Choi et al. and Cui et al. are to preventing dendrites, it would be obvious to reduce dendrites, even in the microstructure to achieve the flat surface in Choi et al. (see Choi et al. Para. [0018], lines 125-129).
Regarding Claims 9, Choi et al. teaches all of the elements of the current invention in claim 1 as explained above.

However, Cui et al. teaches a lithium anode layer wherein deposited lithium is columnar and has a diameter of 3.0 ± 0.3 micrometers (within the claimed range) and contains no long filaments or dendrites. (Para. [0020], [0076]). 	
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of having no dendrite in the lithium metal thin film layer and the lithium thin film layer having a columnar structure extending upward from the current collector as dendrite formation leads to low Coulombic efficiency, short cycle life safety, and safety concerns. Thus, incorporating the improved feature of no dendrite in the lithium metal layer (and the structure of the lithium metal) can show high Coulombic efficiency in anodes (Para. [0039]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR20160052323A) as applied to claim 1 above, and further in view of Kobayashi et al. (US 2014/0004418).
Regarding Claims 10, Choi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. does not teach a pore fraction of the electrode layer (i.e. lithium thin film layer).
However, Kobayashi et al. teaches a negative electrode active material layer which is lithium metal (Para. [0026]) with a thickness of 30 to 250 micrometers (Para. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho et al. to incorporate the teaching of the porosity (i.e. pore fraction) of Kobayashi et al., as too high of a porosity would deteriorate charging efficiency and discharging efficiency (Para. [0085]). Thus, one of ordinary skill in the art would be motivated to select low porosity range (such as the porosity range of Kobayashi et al.) to improve charging and discharging efficiency. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Additionally, the average pore fraction is a result effective variable as modifying the average pore fraction would be discovering the optimum or workable range involving only routine skill in the art, as too high of a pore fraction may deteriorate charging and discharging efficiency and too low of a porosity may cause high volume capacity to be difficult to obtain (Para. [0085]). 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 







/A.C./           Examiner, Art Unit 1729    

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729